Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 10 and 14
Cancelled: 15
Added: None
Therefore, claims 1-14 and 16-20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/16/2021, with respect to the rejection(s) of claim(s) 1, 10 and 14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee.

Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. Specifically, the office has to respectfully disagree with an argument that Baek does not disclose the limitation “the ineffective channel section is defined based on a horizontal resolution of a display panel”. Baek discloses controlling the data lines to define ineffective channel section (Figs. 4-7). It is clear from the figures that the dummy channel section affects the horizontal resolution of the display. And, the dummy channel section can be defined within the horizontal resolution of the display. Therefore, Baek . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 10-12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being anticipated by Baek et al. (US 2014/0063023 A1, hereinafter “Baek”) in view of Lee et al. (US 2017/0092185 A1, hereinafter “Lee”). 

As to claim 1, Baek (Fig. 1) discloses a channel control unit (600) comprising: 
a data driver (500) configured to convert pixel data into data voltages (Para. 0043-0044), and supply the data voltages to data lines (D1, D2,.. Dj); and
an ineffective channel controller (600) configured to receive channel data, generate dummy data during an ineffective channel section indicated by the channel data, and send the dummy data and the pixel data to the data driver (Para. 0045-0047), 
wherein the data driver comprises one or more source driver integrated circuits (ICs) (DIC1, DIC2), each comprising ineffective channels defined by the channel data (Fig. 2, 4; Para. 0036), 
wherein the ineffective channel controller receives a first data enable signal (Para. 0043), and

 Baek does not explicitly disclose generates a second data enable signal, and
wherein the second data enable signal is changed when the ineffective channels are changed by a variation of the ineffective channel section, and 
wherein a pulse width of the second data enable signal includes the dummy data and the pixel data. 
However, Lee (Fig. 5) teaches generates a second data enable signal (DE_H1), and
wherein the second data enable signal is changed when the ineffective channels are changed by a variation of the ineffective channel section (DE2_H2, DE2_H3; Para. 0113-0116), and 
wherein a pulse width of the second data enable signal (DE2_H1) includes the dummy data (DUM) and the pixel data (P1, P2, P3..; Para. 0109-0110). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee to shift the data enable signal according to the inserted dummy data in the device disclosed by Baek. The motivation would have been to display the dummy data and the desired pixel data (Wang; Para. 0030). 

As to claim 10, Baek (Fig. 1) discloses a display device (300) comprising: 
data lines (D1, D2) connected to pixels (PX) to which pixel data is written (Para. 0043);
a data driver (500) that converts pixel data into data voltages (Para. 0043-0044), and supplies the data voltages to data lines (D1, D2,.. Dj); and

wherein the data driver comprises one or more source driver integrated circuits (ICs) (DIC1, DIC2), each comprising ineffective channels defined by the channel data (Fig. 2, 4; Para. 0036), 
wherein the ineffective channel controller receives a first data enable signal (Para. 0043), and
wherein the ineffective channel section is defined based on a horizontal resolution of a display panel (Fig. 4 element Ch_d; Para. 0055, The data lines are controlled to define an ineffective channel section. And, the number of data lines defines the horizontal resolution of the display. Therefore, it is interpreted to read on the limitation “based on a horizontal resolution of a display panel”.)
 Baek does not explicitly disclose generates a second data enable signal, and
wherein the second data enable signal is changed when the ineffective channels are changed by a variation of the ineffective channel section, and 
wherein a pulse width of the second data enable signal includes the dummy data and the pixel data. 
However, Lee (Fig. 5) teaches generates a second data enable signal (DE_H1), and
wherein the second data enable signal is changed when the ineffective channels are changed by a variation of the ineffective channel section (DE2_H2, DE2_H3; Para. 0113-0116), and 
wherein a pulse width of the second data enable signal (DE2_H1) includes the dummy data (DUM) and the pixel data (P1, P2, P3..; Para. 0109-0110). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee to shift the data enable signal according to the inserted dummy data in the device disclosed by Baek. The motivation would have been to display the dummy data and the desired pixel data (Wang; Para. 0030). 

As to claim 14, Baek (Fig. 2) discloses a display device (Para. 0028) comprising:
a display panel (300) where a plurality of data lines (D1, D2) are arranged;
a data driver (500) comprising effective channels (Fig. 4 element Ch_o) electrically connected to the data lines (De, Df) and ineffective channels (Ch_d) separated from the data lines (Para. 0056); and
a timing controller (Para. 0043, a controller that sends ICON and IDATA signals) configured to send pixel data (Fig. 1 element IDAT) to the effective channels and send dummy data to the ineffective channels (Fig. 2 element DUMM), and including an ineffective channel controller configured to receive a first data enable signal (Para. 0043, 0050), generate a second data enable signal, receive channel data (Para. 0045, information on number of dummy channels), generate dummy data in an ineffective channel section indicated by the channel data, and send the dummy data and the pixel data to the data driver (Para. 0044-0046),
wherein the channel data is changed when the ineffective channels are changed by a variation of the ineffective channel section (Figs. 3-8; the number of ineffective channels available are changed by variation of the ineffective channel section), and 
wherein the ineffective channel section is defined based on a horizontal resolution of a display panel (Fig. 4 element Ch_d; Para. 0055, The data lines are controlled to define an ineffective channel section. And, the number of data lines define the horizontal resolution of the display. Therefore, it is interpreted to read on the limitation “based on a horizontal resolution of a display panel”.).
 Baek does not explicitly disclose generate a second data enable signal, and
wherein a pulse width of the second data enable signal includes the dummy data and the pixel data. 
However, Lee (Fig. 5) teaches generate a second data enable signal (DE_H1), and
wherein the second data enable signal is changed when the ineffective channels are changed by a variation of the ineffective channel section (DE2_H2, DE2_H3; Para. 0113-0116), and 
wherein a pulse width of the second data enable signal (DE2_H1) includes the dummy data (DUM) and the pixel data (P1, P2, P3..; Para. 0109-0110). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee to shift the data enable signal in the device disclosed by Baek. The motivation would have been to display the dummy data and the desired pixel data (Wang; Para. 0030). 

As to claim 2, Baek discloses the channel control unit of claim 1, wherein the channel data defines a starting position and a width of the ineffective channel section (Figs. 3-4; Para. 0054-0056). 
The above rejection also stands for the similar device 16.
 
As to claim 3, Baek (Fig. 1) discloses the channel control unit of claim 1, 
wherein effective channels of the source driver ICs are connected to the data lines (Fig. 4 element Ch_d; Para. 0056, data lines De, Df), and the ineffective channels of the source driver ICs are separated from the data lines (Ch_o; Para. 0056). 
The above rejection also stands for the similar devices of claim 11 and 17.

As to claim 4, Lee (Fig. 5) teaches the channel control unit of claim 3, wherein the pulse width of second data enable signal that varies by an amount equal to the ineffective channel section defined by the channel data (Fig. 5, DE1_H1, DE2_H1, the enable signals are varied based on the dummy signals. And, the dummy signals are based on the ineffective channels.).
The above rejection also stands for the similar device of claim 12.
 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baek and Lee as applied to claim 4 above, and further in view of Lin et al. (US 2018/0226009 A1, hereinafter “Lin”) and Kim et al. (US 2010/0302214 A1, hereinafter “Kim’214”).

 	As to claim 5, Baek discloses the channel control unit of claim 4, wherein the ineffective channel controller comprises: 
a memory controller (650) configured to generate the enable signals and the address signals (Para. 0041, 0043), and output the dummy data to the ineffective channel section indicated by the channel data (Para. 0041);  
Baek does not disclose wherein the ineffective channel controller comprises: 
a first memory configured to receive a first enable signal and a first address signal, and store the
pixel data to be sent to the first source driver IC in a first address;  
a second memory configured to receive a second enable signal and a second address signal, and
store the pixel data to be sent to the second source driver IC in a second address;  
a first data combiner configured to combine the pixel data from the first memory and the
dummy data;  
a second data combiner configured to combine the pixel data from the second memory and the
dummy data;  
a first data transmitter configured to transmit the data received from the first data combiner to
the first source driver IC during a first pulse period of the second data enable signal; and 
a second data transmitter configured to transmit the data received from the second data
combiner to the second source driver IC during a second pulse period of the second data enable signal.

a second data combiner configured to combine the pixel data from the second memory and the
dummy data (Figs. 2, 4, an output unit for the second source driver).   
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Lin to include a data combiner in the device of Baek/Lee. The motivation would have been to combine the multiple data signals together (Lin; Para. 0044).
And, Kim’214 (Fig. 1) teaches wherein the ineffective channel controller (210) comprises: 
a first memory (Fig. 2 element 213) configured to receive a first enable signal (DE1) and a first address signal (Fig. 1 element IA1; Para. 0044), and store the pixel data to be sent to the first source driver IC in a first address (310; Para. 0043-0044);  
a second memory (Fig. 2 element 223)  configured to receive a second enable signal (DE2) and a second address signal (Fig. 1 element IA2; Para. 0044), and store the pixel data to be sent to the second source driver IC in a second address (320; Para. 0043-0044).
a first data transmitter (Fig. 2 element 213, it also transmits data to the source driver) configured to transmit the data received from the first data combiner to the first source driver IC during a first pulse period of the second data enable signal (Fig. 3A element DATA1_0; Para. 0061); and 
a second data transmitter (Fig. 2 element 223, it also transmits data to the source driver)  configured to transmit the data received from the second data combiner to the second source driver IC during a second pulse period of the second data enable signal (Fig. 3A element DATA2_0; Para. 0061, the DATA2_0 is continues to be transferred during the second pulse). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kim’214 to a plurality of the timing controller circuits in the display device of Baek/Lee. The motivation would have been to display plurality of images on the plurality of display blocks (Kim’214; Para. 0012).  
Claims 6-8, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Lee as applied to claims 1, 10 and 14 above, and further in view of Mizukoshi (US 2013/0050292 A1, hereinafter “Mizukoshi”).

 	As to claim 6, Baek discloses the channel control unit of claim 1, wherein the data driver further comprises analog-to-digital converter (ADC) effective channels that output ADC data (Para. 0006, 0048).
	Baek does not disclose wherein the ADC data is generated by converting signals received from sensing lines connected to sensing nodes of pixels to digital data, 
wherein the channel data defines the ADC effective channels but excludes an ADC ineffective
channel section, and the ineffective channel controller selects the ADC data received from the ADC
effective channels in response to the channel data. 
	However, Mizukoshi (Fig. 12) teaches wherein the ADC data (52) is generated by converting signals received from sensing lines (PL1) connected to sensing nodes of pixels to digital data (Para. 0123), 
wherein the channel data defines the ADC effective channels but excludes an ADC ineffective
channel section, and the ineffective channel controller selects the ADC data received from the ADC
effective channels in response to the channel data (it is merely an optimization of result effective variable to exclude the signals from the ineffective channels as they are loaded with the dummy data).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Mizukoshi to include a sensing device in the display device disclosed by Baek/Lee. The motivation would have been to compensate for a luminance deviation between pixels (Mizukoshi; Para. 0011). 
The above rejection also stands for the similar devices of claim 13, 18 and 19.

As to claim 7, Baek (Fig. 1) discloses The channel control unit of claim 6, wherein the data driver comprises one or more source driver integrated circuits (ICs) (DIC1, DIC2), 
the source driver ICs each comprising: 
one or more ADC ineffective channels belonging to the ADC ineffective channel section (Fig. 4 element Ch_d; Para. 0048, 0055); and 
the ADC effective channels (Ch_o), 
the ADC ineffective channels of the source driver ICs are separated from the sensing lines (there are no sensing lines). 
Baek does not disclose wherein the ADC effective channels of the source driver ICs are connected to sensing lines. 
However, Mizukoshi teaches wherein the ADC effective channels of the source driver ICs are connected to sensing lines (Fig. 12 element PL1; Para. 0121). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Mizukoshi to include a sensing device in the display device disclosed by Baek/Lee. The motivation would have been to compensate for a luminance deviation between pixels (Mizukoshi; Para. 0011). 
The above rejection also stands for the similar device of claim 20.
 
As to claim 8, Baek discloses the channel control unit of claim 6, wherein the channel data defines starting positions and widths of the source ineffective channel section and ADC ineffective channel section (Para. 0041). 
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, Lee and Mizukoshi as applied to claim 6 above, and further in view of Lin and Kim’214.

As to claim 9, Baek (Fig. 1) discloses the channel control unit of claim 6, wherein the data driver comprises first and second source driver integrated circuits (ICs) (DIC1, DIC2), and
a first memory controller (650) configured to generate the enable signals and the address signals (Para. 0041, 0043), and output the dummy data to the ineffective channel section indicated by the channel data (Para. 0045).
Baek does not disclose the ineffective channel controller comprises: 
a first memory configured to receive a first enable signal and a first address signal, and store the
pixel data to be sent to the first source driver IC in a first address;  
a second memory configured to receive a second enable signal and a second address signal, and
store the pixel data to be sent to the second source driver IC in a second address;  
a first memory controller configured to generate the enable signals and the address signals, and
output the dummy data to the ineffective channel section indicated by the channel data;  
a first data combiner configured to combine the pixel data from the first memory and the
dummy data;  
a second data combiner configured to combine the pixel data from the second memory and the
dummy data;  
a first data transmitter configured to transmit the data received from the first data combiner to
the first source driver IC during a first pulse period of the second data enable signal;  
a second data transmitter configured to transmit the data received from the second data
combiner to the second source driver IC during a second pulse period of the second data enable signal;
a first data receiver configured to receive the ADC data from the first source driver IC;  
a second data receiver configured to receive the ADC data from the second source driver IC;  
an ADC effective data checking part configured to select the ADC data received from the ADC 
effective channels; and 

of the first and second source driver ICs. 
However, Lin (Fig. 4) teaches a first data combiner (240) configured to combine the pixel data from the first memory (D2[N-1:0]) and the dummy data (D[N]; Para. 0044);  
a second data combiner configured to combine the pixel data from the second memory and the
dummy data (Figs. 2, 4, an output unit for the second source driver).   
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Lin to include a data combiner in the device of Baek. The motivation would have been to combine the multiple data signals together (Lin; Para. 0044).
And, Kim’214 (Fig. 1) teaches wherein the ineffective channel controller (210) comprises: 
a first memory (Fig. 2 element 213) configured to receive a first enable signal (DE1) and a first address signal (Fig. 1 element IA1; Para. 0044), and store the pixel data to be sent to the first source driver IC in a first address (310; Para. 0043-0044);  
a second memory (Fig. 2 element 223)  configured to receive a second enable signal (DE2) and a second address signal (Fig. 1 element IA2; Para. 0044), and store the pixel data to be sent to the second source driver IC in a second address (320; Para. 0043-0044).
a first data transmitter (Fig. 2 element 213, it also transmits data to the source driver) configured to transmit the data received from the first data combiner to the first source driver IC during a first pulse period of the second data enable signal (Fig. 3A element DATA1_0; Para. 0061); and 
a second data transmitter (Fig. 2 element 223, it also transmits data to the source driver)  configured to transmit the data received from the second data combiner to the second source driver IC during a second pulse period of the second data enable signal (Fig. 3A element DATA2_0; Para. 0061, the DATA2_0 is continues to be transferred during the second pulse). 

	And, Mizukoshi teaches a first data receiver configured to receive the ADC data from the first source driver IC (Para. 0115, the timing controller detects the sensing signal); 
a second data receiver configured to receive the ADC data from the second source driver IC (as discussed above Kim’214 teaches a plurality of timing controllers for a plurality of display sections);
an ADC effective data checking part configured to select the ADC data received from the ADC effective channels (Para. 0115); and
a second memory controller configured to store the ADC data from the ADC effective channels of the first and second source driver ICs (Para. 0115). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Mizukoshi to include a sensing device in the display device disclosed by Baek. The motivation would have been to compensate for a luminance deviation between pixels (Mizukoshi; Para. 0011). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625




/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625